Citation Nr: 0303605	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  99-20 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
loss of use of the right hand.  

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.  

3.  Entitlement to a certificate of eligibility for 
assistance in the purchase of an automobile or other 
conveyance or adaptive equipment.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty from May 1945 to November 
1946 and from April 1951 to June 1955.  His decorations 
include the Combat Medical Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to special monthly 
compensation based on the loss of use of the right hand, 
specially adapted housing or a special home adaptation grant, 
and an automobile or other conveyance and adaptive equipment.  

When this case was previously before the Board in February 
2001, it was remanded for additional development and for the 
adjudication of claims of entitlement to service connection 
for post-traumatic stress disorder and residuals of a 
cerebrovascular accident.  Following the requested 
development, the RO in Cleveland granted service connection 
for post-traumatic stress disorder but denied service 
connection for residuals of strokes with right hemiparesis on 
direct, presumptive, and secondary bases.  The veteran was 
also found to be competent for VA purposes.  In 
correspondence dated in December 2001, the veteran was 
informed of these determinations and of his appellate rights, 
but he did not initiate an appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has loss of use of his right hand due to 
residuals of a nonservice connected stroke.  

3.  The veteran is not service connected for a disability 
manifested by loss, or permanent loss of use, of one or both 
feet, by loss or permanent loss of use of both hands, or by 
permanent impairment of vision of both eyes; nor is he 
service connected for disability manifested by ankylosis of 
one or both knees or one or both hips.  

4.  The veteran does not have loss or loss of use of a lower 
extremity or of both hands or blindness due to service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
the loss of use of the right hand have not been met.  38 
U.S.C.A. §§ 1114(k), 5107 (West 2002); 38 C.F.R. §§ 3.350, 
4.63 (2002).  

2.  The criteria for a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant have not been met.  
38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.809, 
3.809a (2002).  

3.  The criteria for a certificate of eligibility for 
assistance in the purchase of an automobile or other 
conveyance or adaptive equipment have not been met.  
38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. § 
3.808 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except for the 
amendment relating to claims to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In correspondence dated in April 2001, the RO 
notified the veteran of the enactment of the VCAA and of the 
information and evidence necessary to substantiate his 
claims.  Although the correspondence was somewhat misleading 
since it dealt mostly with evidence necessary to substantiate 
claims for service connection, the Board finds that in the 
context of this case, this was not prejudicial to the veteran 
because the later supplemental statement of the case set 
forth reasoning underlying the denial of the claimed benefits 
that informed the veteran of the central problem in his case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  That problem is that his service-connected disorders are 
not productive of disability meeting the criteria for the 
claimed benefits; rather, as noted below, the veteran has 
residuals of other nonservice-connected disorders that result 
in loss of use of his right upper and lower extremities.  The 
Board observes that the April 2001 correspondence also 
essentially informed the veteran which evidence, if any, 
should be obtained by him and which evidence, if any, VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The RO has obtained the 
pertinent reports of VA examination and treatment, as well as 
reports of private treatment.  The recent medical reports 
show continuing treatment for a variety of mental and organic 
disorders, mostly prominently including residuals of the 
veteran's December 1998 cerebrovascular accident.  However, 
there is no indication that there are relevant medical 
records, other than those already on file, that show the 
veteran's condition prior to his nonservice-connected stroke 
in December 1998.  No such evidence has been identified by 
the veteran or his representative, and the Board is aware of 
none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA neurologic examination in January 1998 that 
illuminated his condition prior to his stroke the following 
December.  The record shows that his current physical 
condition, insofar as it affects his entitlement to the 
benefits claimed on this appeal, is largely the product of 
that stroke, for which service connection is not in effect.  
This case turns on a comparison of the veteran's physical 
condition before and after his stroke.  Further examination 
would do little to clarify or enhance the veteran's 
entitlement to the claimed benefits.  The duty to assist is 
not invoked where, as here, "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2).  It is also for this 
reason that the somewhat misleading letter sent to the 
veteran in April 2001 pursuant to the Board's February 2001 
remand is not prejudicial.  The evidence favoring the 
veteran's claims would be evidence showing residuals of 
service-connected disease or injury prior to his nonservice-
connected stroke that met the very specific criteria for the 
claimed benefits.  For purposes of entitlement to the claimed 
benefits, the record was essentially frozen when the stroke 
occurred, since the benefits claimed by the veteran may not 
be predicated on residual disability resulting from 
nonservice-connected disease or injury.  As indicated above, 
neither the veteran or his representative has identified such 
evidence.  The medical evidence of his stroke and of his 
condition following his stroke is of record and has been 
carefully considered, but evidence prior to his stroke would 
be the evidence most relevant in the specific circumstances 
of this appeal.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Benefit Claims

The record shows that service connection is in effect for 
neuropathy of the right ulnar nerve, rated 60 percent 
disabling; post-traumatic stress disorder, rated 50 percent 
disabling; internal derangement of the left temporomandibular 
joint with anorexia nervosa, rated 30 percent disabling; 
tinnitus, rated 10 percent disabling; and injury of the 
seventh cranial nerve, rated noncompensably disabling.  The 
veteran has been in receipt of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) since November 24, 1997.  

A.  Special monthly compensation for loss of use of the right 
hand

The record shows that the veteran now has unusable right 
upper and lower extremities.  However, it is not shown that 
this is due to service-connected disability.  When 
hospitalized by VA in July and August 2000, it was reported 
that an examination on admission showed evidence of right 
hemiparesis with spasticity and nonusable right limbs.  The 
veteran also had cervical stenosis "and ended up with 
quadriparesis with superimposed right hemiparesis."  It was 
reported that he had contractures of the right upper limb at 
the shoulder level and did not have full passive range of 
motion of the limb.  

The record shows that the veteran had a long history of risk 
factors for cerebrovascular accident, including hypertension, 
atherosclerotic coronary artery disease, and peripheral 
vascular disease.  The report of consultation by a 
neurologist following the veteran's admission to a private 
hospital in December 1998 shows that he was admitted with a 
chief complaint of dysarthria and right-sided weakness, 
especially of the right lower limb.  There was some 
indication that he was walking the day before admission and 
that he began to develop weakness of the right lower 
extremity the night before admission.  The veteran reported 
that he had had problems with his speech for about two weeks 
prior to admission.  A CT scan of the head showed some deep 
white matter ischemic changes, especially on the left side.  
He had a history of bilateral carotid endarterectomies 
without a history of amaurosis fugax.  The neurologist noted 
that the veteran had an old injury to his right forearm and 
that "therefore, he has residual weakness of the right 
hand."  An examination by the neurologist revealed right 
hemiparesis "with an old paresis of the right hand" and new 
findings of 2/5 right lower extremity weakness compared to 
5/5 on the left.  The pertinent diagnostic impression was 
left subcortical stroke syndrome probably secondary to small 
vessel disease.  A carotid ultrasound was normal.  However, 
magnetic resonance imaging of the brain a number of days 
following the neurologic consultation showed an acute left 
brain stem infarct at the pontomedullary junction.  

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of his hand.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  
The loss of use of the hand for the purpose of entitlement to 
special monthly compensation will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand, whether 
the acts of grasping, manipulation, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350, 4.63.  

The record shows that service connection has been in effect 
for traumatic neuropathy of the right ulnar nerve since 
separation and that the veteran has been examined on a number 
of occasions over the years for this disability.  However, 
prior to his cerebrovascular accident in December 1998, loss 
of use of the right hand was not demonstrated.  VA 
examinations beginning in October 1955 showed some atrophy of 
the small muscles of the right hand, especially between the 
index finger and the thumb, and the veteran showed some 
difficulty in "thumbing" his fingers.  Some diminution in 
cutaneous sensibility was also shown on the ulnar aspect of 
the right forearm and on the little and ulnar half of the 
right ring finger.  

On VA examination in May 1958, there was no limitation of 
movements of the right hand, fingers, and thumb, but there 
was weakness in abduction and adduction of the fingers.  
However, the veteran was able to make a good fist.  Although 
impairment of sensation in the distribution of the right 
ulnar nerve was shown, there was no deformity of the fingers.  

The examiner remarked on VA examination in August 1966 that 
the veteran could use his right hand as well as he could in 
1958.  The diagnoses included partial paralysis of the right 
ulnar nerve, unchanged.  

On VA examination in October 1982, however, the examiner 
noted a definite claw-shaped quality to the right hand.  The 
veteran was reported to be right handed and was unable to 
completely extend his fingers or completely make a fist.  The 
grasp of the right hand was about 50 percent of that of the 
left.  He was able to approximate the thumb to the first and 
second fingers but could not approximate the thumb to the 
third and fourth fingers.  There was definite atrophy of the 
muscles of the right thumb.  He could not abduct and adduct 
his fingers satisfactorily.  There was definite impairment of 
the superficial sensation over the ulnar aspect of the right 
hand - that is, the third and fourth fingers - and the 
lateral aspect of the hand.  The examiner summarized his 
findings by noting "definite weakness of grip of the right 
hand compared to the left."  The pertinent diagnosis was 
impairment of the right ulnar nerve.  

Although the veteran complained when hospitalized by VA in 
August 1995 that his arm was still weak, an examination 
during the admission found that he had good power in all 
limbs and that his deep tendon reflexes were 1+ bilaterally.  

However, on VA neurologic examination in January 1998, the 
veteran was again shown to have "a classical claw hand 
deformity seen in ulnar lesions with wasting of the first 
dorsal interosseous."  The veteran had normal strength in 
all tested muscle groups except those in the right arm 
innervated by the ulnar nerve.  The examiner said that the 
veteran had very little abduction or adduction of the first 
four fingers and very little movement of the adductor 
pollicis, opponens digiti quinti, abductor digiti quinti, and 
the flexor carpi ulnaris.  All of these muscles, the examiner 
noted, were innervated by the ulnar nerve.  The examiner 
reported, however, that the veteran had significantly more 
strength in the second, third and fourth interossei and the 
lumbrical muscles, as these are innervated by the median 
nerve.  The sensory examination was normal, except for 
numbness in the lateral aspect of the right hand 
corresponding to the cutaneous innervation of the ulnar 
nerve.  His reflexes were 2+ and symmetric throughout.  The 
examiner remarked that the veteran had all the signs and 
symptoms of classical ulnar neuropathy and that this was due 
to his previous trauma.  These findings are consistent with 
the neurologist's impression the following December that the 
veteran had "an old paresis of the right hand" and 
"residual weakness of the right hand" due to an old injury.  

The January 1998 neurologic examination was the last that the 
veteran underwent prior to his stroke.  The examination led 
to an increase in the evaluation of his service-connected 
right ulnar neuropathy to 60 percent disabling under 
Diagnostic Code 8516 in the rating decision of April 1998.  A 
60 percent evaluation under Diagnostic Code 8516 contemplates 
complete paralysis of the ulnar nerve.  

However, as other nerves also innervate muscles of the right 
forearm and hand, even complete ulnar paralysis does not, by 
itself, constitute loss of use of the hand since residual 
function of the hand remained, including some grasping 
function.  It was not until his stroke and the residual 
effects of his cervical stenosis that complete function was 
lost in the right hand.  As noted above, to warrant special 
monthly compensation, loss of use of the hand must result 
from service-connected disability.  Service connection is not 
in effect for residuals of a stroke or for cervical stenosis.  

The Board concludes that the preponderance of the evidence is 
against the claim of entitlement to special monthly 
compensation based on loss of use of the right hand.  It 
follows that the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990).  

B.  Specially adapted housing or special home adaptation 
grant

As pertinent to this appeal, a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. 2101(a) may be granted if the veteran is entitled to 
compensation for permanent and total disability due to: 

(1) The loss or loss of use of both lower extremities 
such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or

(2) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of 
one lower extremity; or

(3) The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury 
that so affect the functions of balance or propulsion as 
to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or

(4) The loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  

38 C.F.R. § 3.809.  

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).  

As the foregoing regulation suggests, entitlement to the 
claimed benefit is predicated on organic residuals of disease 
or injury that are the product of service-connected 
disability.  As found above, the veteran does not have the 
loss of use of his right upper extremity due solely to 
service-connected disability.  Although it appears that he is 
now essentially wheelchair-bound, this is due to the 
residuals of his nonservice-connected stroke.  When examined 
by the private neurologist in December 1998 following his 
stroke, the veteran had "new findings" of 2/5 right lower 
extremity weakness compared to 5/5 on the left.  By contrast, 
when the veteran underwent neurologic examination in January 
1998, the cerebellar examination was normal and his gait was 
normal.  His reflexes were 2+ and symmetric throughout.  

The record also shows that service connection is not in 
effect for any eye disorder.  Thus, whatever diminution of 
vision the veteran might now have does not support a claim 
for the benefit sought.  Similarly, his subsequently 
developed quadriparesis is attributable to the cumulative 
effects of the veteran's nonservice-connected stroke and 
nonservice-connected cervical spinal stenosis with spinal 
fusion.  

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be granted under 38 
U.S.C.A. 2101(b) where the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 and has not 
previously received assistance in acquiring specially adapted 
housing under 38 U.S.C.A. 2101(a).  The veteran must be 
entitled to compensation for permanent and total disability 
that (1) is due to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical loss or loss 
of use of both hands.  38 C.F.R. § 3.809a.  

As the veteran in this case does not have eye disability or 
the anatomical loss or loss of use of both hands due to 
service-connected disability, entitlement to assistance in 
acquiring specially adapted housing is not warranted.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

C.  Assistance in the purchase of an automobile or other 
conveyance and entitlement to necessary adaptive equipment

As pertinent to this appeal, certification of eligibility for 
financial assistance in the purchase of one automobile or 
other conveyance and of basic entitlement to necessary 
adaptive equipment is warranted where one of the following 
exists as the result of injury or disease incurred or 
aggravated during active service:  

(1) Loss or permanent loss of use of one or both feet;

(2) Loss or permanent loss of use of one or both hands;

(3) Permanent impairment of vision of both eyes: Central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that 
the widest diameter of visual field subtends an angular 
distance no greater than 20 degrees in the better eye.  

(4) For adaptive equipment eligibility only, ankylosis 
of one or both knees or one or both hips.  

38 C.F.R. § 3.808.  

Although service connection is in effect for a number of 
disabilities, service connection is in effect for only one 
disability that might serve to support this claim - the 
traumatic neuropathy of the right ulnar nerve that has 
resulted in a rating of severe impairment of the right ulnar 
nerve with significant impairment of the right hand.  
However, as noted above, loss of use of the right hand is not 
shown to be due solely to the service-connected disorder but 
is the result of superimposed disability resulting from the 
veteran's nonservice-connected stroke.  It follows that the 
claim must be denied.  The evidence is not so evenly balanced 
as to raise doubt concerning any material issue.  38 U.S.C.A. 
§ 5107(b).  




ORDER

Entitlement to special monthly compensation based on the loss 
of use of the right hand is denied.  

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant is denied.  

Entitlement to a certificate of eligibility for assistance in 
the purchase of an automobile or other conveyance or 
necessary adaptive equipment is denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

